Citation Nr: 0904930	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to the lumbosacral spine, currently rated as 40 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 1980 rating decision, service connection was 
granted for residuals of an injury to the lumbosacral spine.  
A 20 percent rating was assigned under Diagnostic Code 5295 
effective September 1978.

In a June 1997 rating decision, an increased rating of 40 
percent was granted effective January 1997.  

In May 2000, a claim for an increased rating was received.  

In a November 2000 rating decision, an increased rating for 
residuals of injury to the lumbosacral spine was denied.  In 
addition, TDIU was denied.  In December 2000, a notice of 
disagreement (NOD) was received as to both issues and a 
statement of the case (SOC) was issued in March 2002.  
Thereafter, the Veteran perfected his appeal via an April 
2002 VA Form 9.  In the interim, in March 2002, the Veteran 
was awarded VA pension benefits and elected to receive VA 
pension rather than VA disability compensation benefits.  He 
later requested that his disability compensation payments be 
reinstated.  See VA Form 21-4138 (Statement in Support of 
Claim) received in May 2003; see also October 2003 VA letter 
to Veteran reinstating payment of VA compensation.

At this juncture, the Board notes that the Veteran did not 
withdraw his appeal as to the increased rating and TDIU 
issues.  Although he may have elected to be paid pension 
rather than compensation benefits, such an election does not 
constitute the withdrawal of an appeal.  See 38 C.F.R. 
§ 20.204 (2008).  While the Veteran may elect to receive 
payment of pension rather than disability compensation, such 
an election does not nullify his basic entitlement to 
service-connected benefits, just the payment thereof.  

Therefore, the Veteran's appeal as to the issues of an 
increased rating for residuals of injury to the lumbosacral 
spine and TDIU should have been continued, as the Veteran had 
perfected his appeal to both issues and did not withdraw that 
appeal.  The appeal as to these issues however, was not 
continued.  

In April 2005, the Veteran again requested a higher rating 
for his low back disorder.  In an April 2004 rating decision, 
an increased rating was denied.  The Veteran then appealed 
this determination.

The Board notes that the Veteran's appeal originates from the 
November 2000 rating decision.  As such, the Board further 
observes that the schedular criteria for rating the spine 
have been amended twice during the pendency of the Veteran's 
appeal.  

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, VA must assess the severity of the Veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.

In that regard, the Veteran has not been sent proper 
notification of these changes nor has he been evaluated under 
all the pertinent changes.  Current medical evidence shows 
that the Veteran has disc impairment; however, it is not 
clear if this disc impairment is part and parcel of his 
lumbosacral strain, which is service-connected.  If the disc 
impairment is part of the service connected low back 
disorder, the Veteran may be evaluated based on disc 
impairment under all versions of the rating criteria.  In 
addition, the Board notes that there is no current assessment 
regarding whether the Veteran's low back disorder precludes 
employment.  

Finally, there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In particular, the VCAA notification 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty to 
assist the veteran includes informing him of which evidence 
VA will provide and which evidence claimant is to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran has been sent a letter regarding the increased 
rating issue.  However, there is no adequate VCAA letter 
pertaining to TDIU.  Accordingly, the appropriate actions 
should be taken to ensure that the directives of VCAA have 
been followed. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of entitlement to TDIU.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, and extent of the 
Veteran's service-connected lumbosacral 
strain.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should opine as to whether 
the Veteran's current disc impairment is 
part and parcel of or cannot be 
disassociated from his lumbosacral 
strain.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the Veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the Veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the Veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
Veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should determine if the 
Veteran's disc impairment is pronounced 
with persistent symptoms compatible with 
sciatic neuropathy (i.e., with 
characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or 
other neurological findings appropriate 
to the site of the diseased disc) and 
little intermittent relief.

The examiner should also assess if the 
Veteran has any other neurological 
manifestations to include any bowel and 
bladder complaints.  If so, these 
neurological manifestations should be 
identified and the severity thereof 
described in detail.  

If possible, the examiner should indicate 
whether the Veteran has had 
incapacitating episodes in any 12 month 
period of time, and, if so, the number of 
episodes and the duration of the 
episodes.  

The examiner also opine as to whether the 
Veteran's service-connected low back 
disability alone prevents him from 
engaging in a substantially gainful 
occupation.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  All pertinent versions 
of the rating criteria for the spine, from 
the date of claim onward, should be 
considered.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC) 
which includes the pertinent rating criteria 
and all evidence considered, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




